*543On Applications for Rehearing.
PER CURIAM.
In its application for a rehearing Plaintiff points out that Defendant withdrew from the Registry of the District Court the full amount awarded by the District Court, $40,612.37 ($38,000 plus interest). We reduced the award from $38,000 to $31,990 or $34,185.18 including the interest. Since we reduced the amount of the aw.ard, we should have ordered the excess, that is, the difference between $40,612.37 and $34,185.18, returned to the Plaintiff with interest from the date of withdrawal.
Accordingly the judgment is amended to award $6,427.19 to Plaintiff plus 5% interest from the date of withdrawal, April 12, 1966, until paid; otherwise both applications are denied.
Rehearings refused.